Citation Nr: 0821447	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right shoulder 
capsulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the Waco RO.  A transcript of the 
hearing is of record.

The veteran's appeal was previously before the Board in July 
2007 when the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's current right shoulder capsulitis pre-existed 
service but underwent a permanent increase in underlying 
disability during service.


CONCLUSION OF LAW

Service connection for the veteran's right shoulder 
capsulitis is warranted.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

According to a June 1969 letter from his private physician, 
the veteran injured his right shoulder in December 1968, more 
than a year and a half before his entrance into active duty 
service.  He was diagnosed with a ligamentous strain of the 
shoulder muscle but X-rays were normal.  

Service treatment records show that the veteran was noted to 
have a muscle injury to the right shoulder during his 
November 1969 pre-induction examination.  Upon physical 
examination, the shoulder was painful, but within normal 
limits.  In September 1970 it was reported that since 
injuring his shoulder wrestling in December 1968, the veteran 
had had intermittent, frequent pain with acute limitation of 
motion.  On examination there was moderate tenderness over 
the antero-superior rotator cuff.  Forward flexion was to 80 
degrees and abduction was to 70 degrees.  The diagnosis was 
chronic adhesive capsulitis of the right shoulder.  In 
October 1970, the veteran was noted to have experienced 
increased right shoulder symptoms during basic training with 
chronic pain and limitation of motion.  The diagnosis was 
chronic adhesive capsulitis and X-rays showed no significant 
abnormality.  The veteran was medically discharged from 
active duty on the basis of a recommendation of a medical 
board, due to his right shoulder disability.  The medical 
board found that the disability was not incurred in the line 
of duty, but had pre-existed service and not been aggravated 
in service.

The veteran was diagnosed with a right rotator cuff tear and 
impingement in January 2003.  In February 2004 he underwent a 
diagnostic arthroscopy to repair the tear and perform a 
subacromial decompression.  Prior to his surgery, the veteran 
reported that he had experienced right shoulder pain 
throughout most of his life.  

Upon VA examination in August 2006, the veteran reported that 
he had continued to experience right shoulder pain after his 
separation from active duty service, although he did not 
receive medical treatment for this condition.  On examination 
the veteran had 90 degrees of flexion and abduction with 
considerable pain.  The diagnosis was capsulitis of the right 
shoulder.  X-rays showed no evidence of fracture or 
dislocation, but some demineralization of the bony structures 
could not be excluded.  The examiner concluded that the 
veteran's pre-existing right shoulder condition was not 
aggravated by his active duty service as there was no medical 
evidence of treatment in the in the years following his 
discharge.  

At his hearing the veteran asserted that his shoulder 
disability had largely resolved prior to service, but that it 
had been re-injured by the rigors of basic training.

A veteran is presumed to have been in sound condition when 
accepted for active service except for conditions noted on 
the examination when the veteran was accepted for service.  
38 U.S.C.A. § 1111 (West 2002).  Because the right shoulder 
disability was noted on the examinaiton for entrance into 
service, the presumption of soundness does not apply.

As noted above, a preexisting injury will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service.  38 C.F.R. § 
3.306(a).  The central question to this case, therefore, is 
whether the veteran's preexisting right shoulder sprain 
underwent a permanent increase in disability during service.  
If so, the presumption of aggravation applies and can only be 
rebutted with clear and unmistakable evidence.  

The record shows that at the time of his entrance into 
service, the veteran had shoulder pain, but an apparently 
normal range of motion on examination.  His private physician 
believed that the existing disability would clear.  The 
record also shows that after entering service, the veteran 
was shown to have significant limitation of motion.  The 
service treatment records suggest that there was episodic 
limitation of motion prior to service, but this is not well 
documented, and was not shown at the time of the veteran's 
entrance into service.

While the August 2006 VA examiner opined that the veteran's 
right shoulder was not aggravated during active duty, this 
opinion was based on the lack of treatment for this condition 
in the years following the veteran's separation from service.  
However, the veteran reported at his examination, and 
testified during his May 2008 hearing, that he attempted to 
obtain treatment for his right shoulder at VA immediately 
following his separation from service.  Moreover, aggravation 
can be found even in the absence of treatment. 

The service treatment records document an increase in 
symptomatology after the veteran's entrance into service.  
The increase appears to have been permanent, given the 
findings on the current examination and the veteran's 
testimony.

The Board finds that the veteran's statements and testimony 
are credible, and the medical evidence during service 
establishes that his preexisting right shoulder injury was 
aggravated.  In particular, the veteran was diagnosed with a 
chronic disability of the right shoulder during service 
following complaints of increased right shoulder symptoms.  
The same diagnosis was rendered during the August 2006 VA 
examination.  

As the record does not contain clear and unmistakable 
evidence that the veteran's right shoulder disability was not 
aggravated as a result of service and there is no finding 
that the increase was due to natural progression, the 
presumption of aggravation is not rebutted and service 
connection for this disability is granted.  







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for right shoulder 
capsulitis is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


